DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 21, 22, 25, 34-36, 39, and 40 are amended. 
Claims 1-20 have previously been canceled.
No newly added claims. 
Claims 21-40 are presented for examination.
In view of terminal disclaimer filed on 9/30/2021, prior rejection of claims 21, 23-25, 27-35, 37-40 rejected under the ground of nonstatutory obviousness-type type double patenting has been withdrawn.  
Terminal Disclaimer
The terminal disclaimer filed on 9/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent 10194096 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed in the amendment filed on 9/30/2021 have been fully considered but they moot in view of new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 24-31, 35, and 38-40 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Agnoli et al. (US 20120209889), in view of Fay et al. (US 20110311199), in further view of Abigail (US 20110251885).

Regarding claim 21, Agnoli discloses, a method comprising:
providing, by a computing device executing an optimizer, a user interface (UI) for analysis of a plurality of videos of an entity (par. 0130, fig. 4, dialog box 455 includes number of checkboxes for various optimization and analysis options, the transcoding and analysis options for various actions that can be taken on the imported media files (i.e. video files, movie files as disclosed in par. 0100);
receiving, via the UI, a user selection (par. 0130, fig. 4, dialog box 455 shows the user selection of variety of checkboxes that are selected for video file optimization);
in response to the user selection, processing, by the computing device executing the optimizer (par. 0155 discloses the process 800 receives a set of operations to perform on the media file, the media-editing application performs the analysis on the media file, the set of operations of some embodiments includes the transcoding operations and analysis operations), a video of the plurality of videos using a plurality of rules to determine one or more optimizations for the video (par. 0135 discloses automatically perform the shake correction ( i.e. rule to perform shake correction when detected) when the shake is detected, par. 0136 discloses automatically balancing color (i.e. rule to balance color when detected) of image using color balancing algorithms,  par. 0137 discloses person detection algorithm, an algorithm that searches for particular groups of pixels (i.e. rule for searching particular pixels) that are identified as faces, and extrapolates the rest of a person from the faces (i.e. learning algorithm that learns about the existence of person in video by first identifying group of pixels that are identified as faces i.e. optimizing rules, where optimizing content with optimal image properties),
the one or more optimizations reflecting to improve the video by modifying characteristics of the video (par. 0135-0137 optimizing video to improve the video such as color balancing, shake correction);
causing the characteristics of the video to be modified to implement the one or more optimizations (par. 0135-0137 discloses optimizing video by changing characteristics of video); and
causing the video with the modified characteristics to be presented to viewers to demonstrate results of the one or more optimizations (par. 0398-0402, fig. 0052-53 discloses selecting to output optimized copy of media on screen of the playback device). 
Agnoli does not disclose, a user interface (UI) that presents a plurality of metrics, 
user selection of a subset of metrics, in response to user selection metric, optimizing video, optimizations reflecting the subset of metrics to improve viewership statistics of the video by modifying characteristics of the video to correlate with improved viewership statistics.
Fay discloses, a user interface (UI) that presents a plurality of metrics (fig. 5D-5F, fig. 0077-0080 discloses user interface for modifying video, that presents plurality of options for users to select (i.e. bottom of screen provides user to select the options such as changing  look (i.e. my look option), adding video tag (i.e. my tag option), modifying title (i.e. my title option), where application sever presents choices to user, and user makes a choice),  
user selection of a subset of metrics (fig. 5D-5F, fig. 0077-0080 discloses user selects tag that to be applied to video), in response to user selection metric, optimizing video, optimizations reflecting the subset of metrics (par. 0018, 0078-0079 discloses after receiving the user selection data, the server immediately starts creating a preview clip for preview, par. 0081 discloses a user can change the parameters of the effect applied to the video to create a particular look). 

Agnoli in view of Fay does not disclose, optimizations to improve viewership statistics of the video by modifying characteristics of the video to correlate with improved viewership statistics.
Abigail discloses, optimizations to improve viewership statistics of the video by modifying characteristics of the video to correlate with improved viewership statistics (par. 0033, 0038-0039 discloses that enhancing the video quality (i.e. modifying characteristics) of video from standard definition to high definition, once the video has been accessed a threshold number of time (e.g. 250,000 times), i.e. for continued viewership increase, par. 0039 further discloses, that quality of the content is changed as each threshold (i.e. number of viewing) is reached, i.e. modify the characteristics of video which matches or correlates with its increased popularity or viewership). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Agnoli in view of Fay to include teaching of optimizations to improve viewership statistics of the video by modifying characteristics of the video to correlate with improved viewership statistics, as taught by Abigail, providing a differentiated end 

Regarding claim 24, the method of claim 21,
Agnoli further discloses, wherein the plurality of metrics comprises at least one of a custom thumbnail metric pertaining to adding a custom thumbnail to the video, a playlist metric pertaining to adding the video to a playlist, a call-to-cation metric pertaining to associating a call-to-action annotation with the video, a title metric pertaining to modifying a title for the video, a description metric pertaining to modifying a description for the video, or a tag metric pertaining to adding a tag to the video (par. 0137, fig. 4 discloses metrics of find people that pertains to adding a tag to the video that indicates that the clip includes people).

Regarding claim 25, the method of claim 21,
Agnoli further discloses, wherein causing the characteristics of the video to be modified comprises: 
causing contents of the video be modified by performing at least one of changing a lighting condition for the video, changing colors for the video, correcting blur in the video, re-cropping the video, stabilizing the video or removing background noise from the video (par. 0178 discloses detecting shake in a correcting the shake when shake is detected, i.e. stabilizing the video, par. 0180 discloses performing color by reducing tint due).

Regarding claim 26, the method of claim 21,
Agnoli further discloses, wherein processing the video comprises: parsing metadata associated with the video (par. 0143 discloses process (i.e. media editing process) begins by identifying the format of the media file by reading metadata associated with media files); and
using the parsed metadata to identify the one or more optimizations (par. 0144-0145 discloses based on determined format (i.e. based on reading metadata associated with media file as in par. 0143) of the media files using the metadata, determine whether to create high resolution transcode of the video or low –resolution transcode, i.e. whether to optimize video quality to high resolution or low resolution is determined based reading of metadata associated with media file).  

Regarding claim 27, the method of claim 21,
Agnoli further discloses, wherein processing the video comprises: performing image recognition on the video to determine identities of one or more objects in the video (par. 0137 discloses person detection algorithm identifies the location of people in the image of a media file, finding single person, pair of people); and
using the identities of the one or more objects to identify the one or more optimizations (par. 0137 tagging the file with keyword tag that indicates that clip includes people in a particular range, i.e. optimize the media by adding the keyword tag for easy identification of media file). 

Regarding claim 28, the method of claim 21,
Agnoli further discloses, wherein processing the video comprises performing image analysis on one or more frames in the video (par. 0146, fig. 6 discloses transcoding original media generating high resolution and low resolution transcodes i.e. done by analyzing Intra frames and intermediate frames). 

Regarding claim 29, the method of claim 21,
Agnoli further discloses, wherein the plurality of rules comprises one or more optimization rules that compare at least one of image properties or audio properties for the video to optimal image properties or optimal audio properties (par. 0011, 0089, discloses color balancing process, where rule is to receive every image than to receive the images at a particular rate, thus sending images to color balancer based on when the balancer finish the processing of previous images as opposed to any clock that correlates the actual time,  that is the scheduling engine bases the rate at which it schedules image preparation operations on the processing speed of the destination operations rather than a desired frame rate, i.e. optimizing rule where optimizing content with optimal image properties). 

Regarding claim 30, the method of claim 29,
Agnoli further discloses, wherein the plurality of optimization rules further comprise one or more optimization rules that compare enablement option selections of the video to optimal enablement option selections (par. 0016 discloses when a user request high resolution editing, the application reads images 

Regarding claim 31, the method of claim 29,
Agnoli further discloses, wherein the plurality of optimization rules further comprise one or more optimization rules that check at least one of custom thumbnails for the video, playlists associated with the video, call-to-action annotations in the video, video titles, video descriptions or video tags to determine discoverability of the video (par. 0135 discloses tagging the media file with a term such as “shake” so that it can be searched later on with “shake” tag, par. 0137 discloses finding people in video and tagging the video that indicates that the clip includes people).

Regarding claim 35, Agnoli discloses, A non-transitory computer readable storage medium having instructions that, when executed by a processing device, cause the processing device to perform operations (see par. 0473) comprising:
providing, a user interface (UI) for analysis of a plurality of videos of an entity (par. 0130, fig. 4, dialog box 455 includes number of checkboxes for various optimization and analysis options, the transcoding and analysis options for various actions that can be taken on the imported media files (i.e. video files, movie files as disclosed in par. 0100);
receiving, via the UI, a user selection (par. 0130, fig. 4, dialog box 455 shows the user selection of variety of checkboxes that are selected for video file optimization);
in response to the user selection (par. 0155 discloses the process 800 receives a set of operations to perform on the media file, the media-editing application performs the analysis on the media file, the set of operations of some embodiments includes the transcoding operations and analysis operations), processing a video of the plurality of videos using a plurality of rules to determine one or more optimizations for the video (par. 0135 discloses automatically perform the shake correction ( i.e. rule to perform shake correction when detected) when the shake is detected, par. 0136 discloses automatically balancing color (i.e. rule to balance color when detected) of image using color balancing algorithms,  par. 0137 discloses person detection algorithm, an algorithm that searches for particular groups of pixels (i.e. rule for searching particular pixels) that are identified as faces, and extrapolates the rest of a person from the faces (i.e. learning algorithm that learns about the existence of person in video by first identifying group of pixels that are identified as faces i.e. optimizing rules, where optimizing content with optimal image properties), the one or more optimizations reflecting to improve the video by modifying characteristics of the video (par. 0135-0137 optimizing video to improve the video such as color balancing,  shake correction);
 causing the characteristics of the video to be modified to implement the one or more optimizations (par. 0135-0137 discloses optimizing video by changing characteristics of video); and
causing the video with the modified characteristics to be presented to viewers to demonstrate results of the one or more optimizations (par. 0398-0402, fig. 0052-53 discloses selecting to output optimized copy of media on screen of the playback device). 
Agnoli does not disclose, a user interface (UI) that presents a plurality of metrics, 
user selection of a subset of metrics, in response to user selection metric, optimizing video, optimizations reflecting the subset of metrics to improve viewership statistics of the video by modifying characteristics of the video to correlate with improved viewership statistics.
Fay discloses, a user interface (UI) that presents a plurality of metrics (fig. 5D-5F, fig. 0077-0080 discloses user interface for modifying video, that presents plurality of options for users to select (i.e. bottom of screen provides user to select the options such as changing  look (i.e. my look option), adding video tag (i.e. my tag option), modifying title (i.e. my title option), where application sever presents choices to user, and user makes a choice),  
user selection of a subset of metrics (fig. 5D-5F, fig. 0077-0080 discloses user selects tag that to be applied to video), in response to user selection metric, optimizing video, optimizations reflecting the subset of metrics (par. 0018, 0078-0079 discloses after receiving the user selection data, the server immediately starts creating a preview clip for preview, par. 0081 discloses a user can change the parameters of the effect applied to the video to create a particular look). 

Agnoli in view of Fay does not disclose, optimizations to improve viewership statistics of the video by modifying characteristics of the video to correlate with improved viewership statistics.
Abigail discloses, optimizations to improve viewership statistics of the video by modifying characteristics of the video to correlate with improved viewership statistics (par. 0033, 0038-0039 discloses that enhancing the video quality (i.e. modifying characteristics) of video from standard definition to high definition, once the video has been accessed a threshold number of time (e.g. 250,000 times), i.e. for continued viewership increase, par. 0039 further discloses, that quality of the content is changed as each threshold (i.e. number of viewing) is reached, i.e. modify the characteristics of video which matches or correlates with its increased popularity or viewership). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Agnoli in view of Fay to include teaching of optimizations to improve viewership statistics of the video by modifying characteristics of the video to correlate with improved viewership statistics, as taught by Abigail, providing a differentiated end 

Regarding claim 38, Agnoli meets the claim limitations as set forth in claim 24.

Regarding claim 39, Agnoli meets the claim limitations as set forth in claim 25.

Regarding claim 40, Agnoli discloses, A system (see par. 0473), comprising:
a memory (see par. 0473, fig. 71); and
a processing device (see par. 0473, fig. 71), coupled to the memory (see par. 0473, fig. 71), to:
provide a user interface (UI) for analysis of a plurality of videos of an entity (par. 0130, fig. 4, dialog box 455 includes number of checkboxes for various optimization and analysis options, the transcoding and analysis options for various actions that can be taken on the imported media files (i.e. video files, movie files as disclosed in par. 0100);
receive, via the UI, a user selection (par. 0130, fig. 4, dialog box 455 shows the user selection of variety of checkboxes that are selected for video file optimization);
in response to the user selection, processing, by the computing device executing the optimizer (par. 0155 discloses the process 800 receives a set of operations to perform on the media file, the media-editing application performs the analysis on the media file, the set of operations of some embodiments includes the transcoding operations and analysis operations), a video of the plurality of videos using a plurality of rules to determine one or more optimizations for the video (par. 0135 discloses automatically perform the shake correction ( i.e. rule to perform shake correction when detected) when the shake is detected, par. 0136 discloses automatically balancing color (i.e. rule to balance color when detected) of image using color balancing algorithms,  par. 0137 discloses person detection algorithm, an algorithm that searches for particular groups of pixels (i.e. rule for searching particular pixels) that are identified as faces, and extrapolates the rest of a person from the faces (i.e. learning algorithm that learns about the existence of person in video by first identifying group of pixels that are identified as faces i.e. optimizing rules, where optimizing content with optimal image properties), the one or more optimizations reflecting to improve the video by modifying characteristics of the video (par. 0135-0137 optimizing video to improve the video such as color balancing,  shake correction);
causing the characteristics of the video to be modified to implement the one or more optimizations (par. 0135-0137 discloses optimizing video by changing characteristics of video); and
causing the video with the modified characteristics to be presented to viewers to demonstrate results of the one or more optimizations (par. 0398-0402, fig. 0052-53 discloses selecting to output optimized copy of media on screen of the playback device). 
Agnoli does not disclose, a user interface (UI) that presents a plurality of metrics, 
user selection of a subset of metrics, in response to user selection metric, optimizing video, optimizations reflecting the subset of metrics to improve viewership statistics of the video by modifying characteristics of the video to correlate with improved viewership statistics.
Fay discloses, a user interface (UI) that presents a plurality of metrics (fig. 5D-5F, fig. 0077-0080 discloses user interface for modifying video, that presents plurality of options for users to select (i.e. bottom of screen provides user to select the options such as changing  look (i.e. my look option), adding video tag (i.e. my tag option), modifying title (i.e. my title option), where application sever presents choices to user, and user makes a choice),  
user selection of a subset of metrics (fig. 5D-5F, fig. 0077-0080 discloses user selects tag that to be applied to video), in response to user selection metric, optimizing video, optimizations reflecting the subset of metrics (par. 0018, 0078-0079 discloses after receiving the user selection data, the server immediately starts creating a preview clip for preview, par. 0081 discloses a user can change the parameters of the effect applied to the video to create a particular look). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use Agnoli to include teaching of user interface presenting metrics for user selection and in response to user selecting a subset of metrics optimizing video, as taught by Fay, to make video more interesting and compelling to other users by applying measurable metrics such as better theme, title, introduction, sound tracks, as disclosed in Fay par. 0003-0004.
Agnoli in view of Fay does not disclose, optimizations to improve viewership statistics of the video by modifying characteristics of the video to correlate with improved viewership statistics.
Abigail discloses, optimizations to improve viewership statistics of the video by modifying characteristics of the video to correlate with improved viewership statistics (par. 0033, 0038-0039 discloses that enhancing the video quality (i.e. modifying characteristics) of video from standard definition to high definition, once the video has been accessed a threshold number of time (e.g. 250,000 times), i.e. for continued viewership increase, par. 0039 further discloses, that quality of the content is changed as each threshold (i.e. number of viewing) is reached, i.e. modify the characteristics of video which matches or correlates with its increased popularity or viewership). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Agnoli in view of Fay to include teaching of optimizations to improve viewership statistics of the video by modifying characteristics of the video to correlate with improved viewership statistics, as taught by Abigail, providing a differentiated end user experience for user generated content based on popularity of the user generated content, as disclosed in Abigail par. 0009.


Claims 22 and 36 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Agnoli et al. (US 20120209889), in view of Fay et al. (US 20110311199), in view of Abigail (US 20110251885), in further view of Shah et al. (US 20140074866). 


Regarding claim 22, the method of claim 21,
Agnoli discloses, identifying the plurality of rules to determine the one or more optimizations for the video using a machine learning algorithm (par. 0135 discloses automatically perform the shake correction ( i.e. rule to perform shake correction when detected) when the shake is detected, par. 0136 discloses automatically balancing color (i.e. rule to balance color when detected) of image using color balancing algorithms,  par. 0137 discloses person detection algorithm, an algorithm that searches for particular groups of pixels (i.e. rule for searching particular pixels) that are identified as faces, and extrapolates the rest of a person from the faces (i.e. learning algorithm that learns about the existence of person in video by first identifying group of pixels that are identified as faces i.e. optimizing rules, where optimizing content with optimal image properties).  
Agnoli does not disclose, wherein the machine learning algorithm trained on properties of a plurality of other videos and viewership statistics of respective other videos of the plurality of other videos to be able to identify a subset of the properties of the plurality of other videos that is indicative of improved viewership statistics, and to determine which video optimization causes a respective other video to include one or more of the subset of the properties indicative of the increased viewership statistics. 
Shah discloses, wherein the machine learning algorithm is trained on properties of a plurality of other videos and viewership statistics of respective other videos of the plurality of other videos to be able to identify a subset of the properties of the plurality of other videos that is indicative of improved viewership statistics, and to determine which video optimization causes a respective other video to include one or more of the subset of the properties indicative of the increased viewership statistics (par. 0019 discloses metadata of video can generate short description of video, creating advertisement insertion points, i.e. video is optimized with added metadata information, par. 0033 discloses analyzing the behavior of users who are watching videos who generated positive feedback signal, i.e. viewership is increased for group of users, par. 0054 discloses learning module 62 may learn the relevance of metadata over time, boosting the "good" metadata (e.g., metadata, for which user behavior indicated a positive reinforcement, metadata with high relevance value, i.e. learning that what subset of video properties or metadata of video created better viewership).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Agnoli in view of Fay in further view of Abigail to include feature of using statistics of properties of videos that is indicative of improved viewership and using that video property indicative of increased viewership, as taught by Shah, enhancing the metadata based on the interaction viewer information, as disclosed in Shah par. 0012.

Regarding claim 36, Agnoli in view of Fay in further view of Abigail in further view of Shah meets the claim limitations as set forth in claim 22.

Claims 23 and 37 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Agnoli et al. (US 20120209889), in view of Fay et al. (US 20110311199), in view of Abigail (US 20110251885), in further view of El-Saban et al. (US 20110295851). 

Regarding claim 23, the method of claim 21,
Agnoli does not disclose, wherein the plurality of metrics comprises at least one of an advertising metric pertaining to one or more types of advertisements to be shown in association with the video, an embedding metric pertaining to embedding the video into a third party web site, an off-web syndication metric pertaining to showing the video outside of an internet environment, an annotations metric pertaining to third party annotations of the video, a comments metric pertaining to third party comments on the video, a ratings metric pertaining to third party ratings of the video, a captions metric pertaining to captions for the video, or a geo-tagging metric pertaining to geo-tagging of the video. 
El-Saban discloses, wherein the plurality of metrics comprises at least one of an advertising metric pertaining to one or more types of advertisements to be shown in association with the video, an embedding metric pertaining to embedding the video into a third party web site, an off-web syndication metric pertaining to showing the video outside of an internet environment, an annotations metric pertaining to third party annotations of the, a comments metric pertaining to third party comments on the video, a ratings metric pertaining to third party ratings of the video, a captions metric pertaining to captions for the video, or a geo-tagging metric pertaining to geo-tagging of the video (par. 0058, fig. 5 discloses different metrics that can be applied to video via user interface, interface allowed user to select geo tagging the video, in this example user can select or de-select check box 528 NW for northeast, a geographical area known for being heavily forested, here claim requires at least one of metrics, therefore a geo-tagging metric pertaining to geo-tagging of the video is one of the metrics). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify combination of Agnoli in view of Fay in further view of Abigail to include feature of using geo tagging metric pertaining to geo tagging of video, as taught by El-Saban, to automatically associate metadata or text with media object, as disclosed in El-Saban par. 0005-0006.

Regarding claim 37, Agnoli in view of Fay in further view of Abigail in further view of El-Saban meets the claim limitations as set forth in claim 23.

Claims 32 and 33 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Agnoli et al. (US 20120209889), in view of Fay et al. (US 20110311199), in view of Abigail (US 20110251885), in further view of McNally et al. (US 20090165128). 

Regarding claim 32, the method of claim 21,
Agnoli does not disclose, suggesting the one or more optimizations to an entity associated with the video; and
in response to the entity accepting the one or more optimizations, modifying characteristics of the video to implement the one or more optimizations.
McNally discloses, further comprising:
McNally discloses, suggesting the one or more optimizations to an entity associated with the video (par. 0144-0146, fig. 5 discloses process for owner of the knol (i.e. called as “knol” for knowledge as disclosed in 0038, par. 0040 discloses knol can include video) to review suggested edits); and
in response to the entity accepting the one or more optimizations, modifying characteristics of the video to implement the one or more optimizations (par. 1046 discloses owner can view the suggested edits and select to expect the suggested edit, 0147 discloses upon ending the editing process, the knol is modified). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Agnoli and Fay in further view of Abigail to include feature of using suggesting optimization to an entity associated with video, and as entity accepts the optimizations modify the video to implement the optimization, as taught by McNally, to control the changes to content to see that the content was changed in the prescribed manner, as disclosed in McNally par. 0006.

Regarding claim 33, the method of claim 32,
Agnoli and Fay in further view of Abigail in further view of McNally further discloses, further comprising:
generating a modified version of the video that includes the one or more optimizations prior to suggesting the one or more optimizations to the entity (McNally par. 0051-0052 discloses making edits to content of a knol (i.e. called as “knol” for knowledge as disclosed in 0038, par. 0040 discloses knol can include video), edit includes a brief description of why the modification was made to knol, if user does not have authorization to modify then user’s edit can be retained as a “delta”, the delta is placed in suggestion edits module where an owner of the knol can review the delta, i.e. generating modified version of video that includes the suggested edits (i.e. optimization) to the video prior to provide it for view and approval from owner of video) ; and caching the modified version of the video (McNally par. 0052 discloses, The delta can be placed in a suggested edits module where an owner or collaborator of the knol can review the delta. i.e. modified video can be stored till approval for modification is provided by the owner).

Claim 34 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Agnoli et al. (US 20120209889), in view of Fay et al. (US 20110311199), in view of Abigail (US 20110251885), in further view of Greenzeiger (US 20130268651). 

Regarding claim 34, the method of claim 21,
Agnoli discloses, further comprising: causing a modified version of the video reflecting the modified characteristics to be generated (par. 0089, par. 0181 discloses modifying video for optimizing with image color with optimized audio). 
Agnoli does not discloses, presenting the modified version of the video to a percentage of viewers to produce results for the modified version of the video;
comparing the results of the modified version of the video to standard results of the video; and
identifying the one or more optimizations based on the comparison.
Greenzeiger discloses, presenting the modified version of the video to a percentage of viewers to produce results for the modified version of the video (par. 0077 and 0081 discloses presenting content to users and analyzing the viewers reactions to presented content);
comparing the results of the modified version of the video to standard results of the video (par. 0081 discloses that determining step whether to perform optimization of content or not based on viewer reaction being within desired bound or not, therefore comparing the viewers reaction to standard or desired result); and
identifying the one or more optimizations based on the comparison (par. 0081 discloses recommending optimization based on analysis of viewers reaction only if the viewers reaction is not within the desired bounds).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify combination of Agnoli and Fay in further view of Abigail to include feature of presenting the modified version of the video to the group of viewers to produce the results identifying the optimization based on comparing results to standard Greenzeiger, for improving performance of a content package, as disclosed in Greenzeiger par. 0003.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423